Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000900
                                                      27-SEP-2017
                                                      01:39 PM
                          SCWC-14-0000900

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK AS TRUSTEE
      FOR THE CERTIFICATEHOLDERS OF CWABS, INC., ASSET BACKED
   CERTIFICATES, SERIES 2005-AB1, Respondent/Plaintiff-Appellee,

                                vs.

         JEFFREY T. PECK, Petitioner/Defendant-Appellant,

                                and

    MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS
  NOMINEE FOR COUNTRYWIDE HOME LOANS, INC.; JOHN DOES 1-50; JANE
   DOES 1-50; DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50; DOE
   ENTITIES 1-50; and DOE GOVERNMENTAL UNITS, 1-50, Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000900; CIVIL NO. 13-1-0307)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
 of certiorari, filed on August 28, 2017, is hereby rejected.
           DATED: Honolulu, Hawaiʻi, September 27, 2017.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson